FILE COPY




                                  No. 07-14-00171-CR


Jesus Efrain Abrego                         §     From the 371st District Court
  Appellant                                         of Tarrant County
                                            §
v.                                                March 13, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 13, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo